 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                                Case No. 1:16-cv-01346-AWI-BAM (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF
13          v.                                          DEFENDANT LAIN WITHOUT PREJUDICE
                                                        FOR FAILURE TO SERVE
14   PEREZ, et al.,
                                                        (ECF No. 54)
15                       Defendants.
                                                        FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former county jail inmate proceeding pro se

18   in this civil rights action under 42 U.S.C. § 1983. Plaintiff was a civil detainee at the time of the

19   events at issue. This action proceeds on Plaintiff’s first amended complaint against Defendant

20   Perez for excessive force in violation of the Fourteenth Amendment and against Defendant Lain

21   for failure to protect in violation of the Fourteenth Amendment.

22          I.        Service by the United States Marshal

23          On July 18, 2018, the Court issued an order directing the United States Marshal to initiate

24   service of process in this action upon Defendants Perez and Lain. (ECF No. 49.) On August 15,

25   2018, the United States Marshal filed a return of service unexecuted as to Defendant Lain. (ECF

26   No. 50.) Upon review of the subpoena, the Court ordered the Marshal to attempt re-service using

27   a different spelling of Defendant Lain’s name, and providing further information regarding

28   Defendant Lain’s job title and assignment during the events in question. (ECF No. 51.) On
                                                       1
 1   August 21, 2018, the Marshal again filed a return of service unexecuted as to Defendant Lain.

 2   (ECF No. 52.)

 3          On August 28, 2018, the Court issued an order requiring Plaintiff to show cause why

 4   Defendant Lain should not be dismissed from this action, within thirty days of service. Plaintiff

 5   was warned that his failure to respond would result in the dismissal of Defendant Lain from this

 6   action. (ECF No. 54.) On September 7, 2018, the order to show cause was returned as

 7   undeliverable, and Plaintiff provided an updated address on November 8, 2018. (ECF No. 57.)

 8   The order to show cause was re-served on Plaintiff the same date. More than sixty days have

 9   passed since the order was re-served, and Plaintiff has neither complied with the order nor

10   otherwise communicated with the Court.

11          II.      Legal Standard

12          Federal Rule of Civil Procedure 4(m) provides as follows:

13          If a defendant is not served within 120 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
14
            action without prejudice against that defendant or order that service be made
15          within a specified time. But if the plaintiff shows good cause for the failure, the
            court must extend the time for service for an appropriate period.
16

17   Fed.R.Civ.P. 4(m).

18          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of the

19   court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]n incarcerated pro

20   se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the

21   summons and complaint, and . . . should not be penalized by having his or her action dismissed

22   for failure to effect service where the U.S. Marshal or the court clerk has failed to perform the

23   duties required of each of them . . . .” Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990). “So

24   long as the prisoner has furnished the information necessary to identify the defendant, the

25   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d

26   1415, 1422 (9th Cir. 1994), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472, 115

27   (1995). However, where a pro se plaintiff fails to provide the Marshal with accurate and

28   sufficient information to effect service of the summons and complaint, the Court’s sua sponte
                                                       2
 1   dismissal of the unserved defendant is appropriate. Walker, 14 F.3d at 1421–22.

 2          III.    Discussion

 3          The U.S. Marshal attempted to serve Defendant Lain with the information that Plaintiff

 4   provided. However, the Marshal was twice informed that the Department of State Hospitals –

 5   Coalinga does not and has never had an employee by the name of Jerri Lady, Jerri Lain, or Jirri

 6   Lan. (ECF Nos. 50, 52.) Plaintiff was then afforded a further opportunity to show cause why

 7   Defendant Lain should not be dismissed from this action, and warned about the consequences of

 8   not complying. Plaintiff has failed to respond. Plaintiff therefore has not provided sufficient

 9   information to identify and locate Defendant Lain for service of process.

10          IV.     Conclusion and Recommendation

11          Based on the foregoing, it is HEREBY RECOMMENDED that Defendant Jerri Lain be

12   dismissed from this action, without prejudice, for failure to serve process pursuant to Federal

13   Rule of Civil Procedure 4(m).

14          These Findings and Recommendation will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

16   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

17   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

18   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

19   specified time may result in the waiver of the “right to challenge the magistrate’s factual

20   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.
21   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     January 8, 2019                             /s/ Barbara   A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       3
